Title: To Thomas Jefferson from Henry Dearborn, 20 October 1808
From: Dearborn, Henry
To: Jefferson, Thomas


                                                
                            Sir,
                            War Department October 20 08
                        

                        I have the honor of proposing for your approbation the following appointments in the additional troops Viz
                  Joseph Loring of Massachusetts to be appointed Captain in the 4th: Regiment of Infantry vice Capt. Charles Coffin resigned
                  Henry Whiting of Massachusetts to be appointed Cornet in the Regiment of Light Dragoons.
                  Accept, Sir, &c.
                        
                            
                        
                    